Detailed Action
Summary
1. This office action is in response to the application filed on January 28, 2021. 
2. Claims 1-8 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
5. The drawings submitted on 01/28/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner
Allowable subject matter
7. Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first current mirror circuit provided between the first transistor and a power supply line to return a current that flows to the first transistor, a second current mirror circuit configured to return an output current from the first current mirror circuit, and generate the starting current, an inverter having an input connected to a connection node between the first transistor and the first current mirror circuit, and having an output connected to a control terminal of the first transistor, a first current source configured to generate a first current when a power supply voltage of the power supply line has exceeded a first threshold value, a third current mirror circuit configured to draw a current proportional to the first current from an input side of the second current mirror circuit, and 27 a second current source configured to supply a second current to the connection node between the first transistor and the first current mirror circuit when the power supply voltage has exceeded a second threshold value higher than the first threshold value."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-8, claims 2-8 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion

Nomura (10754369) The invention has been made in consideration of the problems, and a general purpose of one embodiment thereof is to provide a circuit-type reference current source different from the related art.
Nomura (JP6640507B2) the invention relates to reduce a start time of a semiconductor integrated circuit including a reference current source circuit. SOLUTION: A reference current source circuit 100 supplies a reference current I to an analog circuit 202. A constant current circuit 10 generates a reference current I. A start circuit 20 supplies, when the reference current source circuit 100 starts, a first start current Ito the constant current circuit 10 and supplies a second start current Ito the analog circuit 202.
Nomura (JP2017062616) the invention relates to reduce a start time of a semiconductor integrated circuit including a reference current source circuit. SOLUTION: A reference current source circuit 100 supplies a reference current Ito an analog circuit 202. A constant current circuit 10 generates a reference current I. A start circuit 20 supplies, when the reference current source circuit 100 starts, a first start current I to
the constant current circuit 10 and supplies a second start current Ito the analog circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839